Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 12-9-21 have been fully considered but they are not persuasive. Applicant argues on pages 8-9 that Costa fails to teach “determining a physical dimension of the physical environment based on the known dimension of the known physical article”. Examiner respectfully disagrees. Price teaches spatial mapping of physical objects “After generating the spatial mapping, objects associated with that environment can be identified”. Spatial mapping implies correct dimensions of objects in an environment. (LIDAR is a known application for such scanning). For example, the system is not going to make a couch bigger than the room its contained in. Costas modifies Price with spatial mapping that represents the physical environment “The space classification system 370 is configured to, among other things, receive object data for real-world objects located in a physical space, including, but not limited to, classifications associated with the real-world objects, locations of the real-world objects, and/or poses of the real-world objects, and use the received object data to identify, classify, and/or determine boundaries for the physical space”. The combination of Costa and Price would include spatial mapping of objects and the environment, which reads on the claim language. All other arguments are based on dependency. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-5, 7-8, 10, 12-14, 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 20200035024 A1) in view of Costa (US 20180365898 A1).
Regarding claim 1, Price teaches a method comprising: at a device including a non-transitory memory and one or more processors coupled with the non-transitory memory: obtaining environmental data corresponding to a physical environment (e.g. FIG. 6 illustrates a scanning operation in which an environment is scanned using one or more hardware scanners (e.g., time of flight depth cameras, stereoscopic depth 
identifying a known physical article located within the physical environment based on the environmental data, wherein the known physical article is associated with a known dimension (e.g. After generating the spatial mapping, objects associated with that environment can be identified. For example, FIG. 8A shows an environment 800 (e.g., a hallway environment) that is an example representation of environment 700 from FIG. 7. Objects included within the resulting spatial mapping are segmented. For instance, FIG. 8A shows a door object 805, a painting object 810, a table object 815, a first virtual object 820, and a second virtual object 825. The door object 805, painting object 810, and table object 815 correspond to real-world items while the first and second virtual objects 820 and 825 (i.e. holograms, holographic content, or virtual content) correspond to virtual objects. As shown, the disclosed embodiments are able to identify a type/classification for each of the objects. This may be achieved via machine learning or via any other segmentation technique- para. 7 and 55); and 
generating an environment that represents the physical environment, wherein a virtual dimension of the environment is a function of the physical dimension of the physical environment (e.g. FIG. 7 shows a high-level view of an environment 700 that is similar to the environment 600 of FIG. 6. FIG. 7 also shows a spatial mapping 705 which comprises a 3D digital /virtual representation of environment 700. Accordingly, the disclosed embodiments are able to use a data acquisition system (e.g., a HMD with 
Price fails to teach determining a physical dimension of the physical environment based on the known dimension of the known physical article.
In the same field of AR/VR, Costa teaches determining a physical dimension of the physical environment based on the known dimension of the known physical article (e.g. The space classification system 370 is configured to, among other things, receive object data for real-world objects located in a physical space, including, but not limited to, classifications associated with the real-world objects, locations of the real-world objects, and/or poses of the real-world objects, and use the received object data to identify, classify, and/or determine boundaries for the physical space- para. 53).
One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use AR/VR.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Price with the features of space classification as taught by Costa. The motivation would have been allowing the MR device 250 to take advantage of more sophisticated techniques and/or models, greater amounts of computing power, and greater amounts of data available to the space classification system 370 (para. 53). 
Regarding claim 2, see the rejection of claim 1 above. Price as modified by Costa further teaches wherein obtaining the environmental data comprises receiving an image of the physical environment from an image sensor (Price: para. 16 and fig. 6).
Regarding claim 4, see the rejection of claim 1 above. Price as modified by Costa further teaches wherein obtaining the environmental data comprises receiving depth data from a depth sensor (e.g. FIG. 6 illustrates a scanning operation in which an environment is scanned using one or more hardware scanners (e.g., time of flight depth cameras, stereoscopic depth cameras, active stereo depth cameras, depth from motion 3D imaging techniques, etc.) to scan an environment in order to generate a spatial mapping for that environment- Price: para. 16).
Regarding claim 5, see the rejection of claim 1 above. Price as modified by Costa further teaches performing at least one of semantic segmentation on the environmental data to identify the known physical article (e.g. semantic labeling of surfaces- Price: para. 59). Since the claim states “at least one of”, only one condition needs to be met.
Regarding claim 7, see the rejection of claim 1 above. Price as modified by Costa further teaches obtaining the known dimension of the known physical article (e.g. if an object is a television, the MR device 250 may classify the object as a television, as well as classify the spatial position of the television by mapping its presence relative to neighboring or adjacent items. The television may be disposed on a table, for example, and the table may have specific dimensions and coloring. The table's dimensions and coloring can provide the MR device 250 with increased confidence when the user 240 again views the object that this object is the same television that was identified earlier- Costa: para. 76).
Regarding claim 8, see the rejection of claim 1 above. Price as modified by Costa further teaches wherein the known physical article corresponds to a portion of the environmental data (Price: para. 7, 55; and Costa: para. 76).
Regarding claim 10, see the rejection of claim 1 above. Price as modified by Costa further teaches sending a query based on a product identifier corresponding to the known physical article; and receiving, in response to the query, dimension information for the known physical article or dimension information for a physical article within a similarity threshold of the known physical article (Price: para. 7, 55; and Costa: para. 76).
Regarding claim 12, see the rejection of claim 1 above. Price as modified by Costa further teaches determining the physical dimension of the physical environment based on the known dimension of the known physical article and a proportion of the known physical article to the physical environment (e.g. The space classification system 370 is configured to, among other things, receive object data for real-world objects located in a physical space, including, but not limited to, classifications associated with the real-world objects, locations of the real-world objects, and/or poses of the real-world objects, and use the received object data to identify, classify, and/or determine boundaries for the physical space- Costa: para. 53). If the dimensions are known, it’s obvious one skilled could easily determine the proportions and/or ratios of objects to space. Ratios are a simply and known match calculation.
Claim(s) 13-14 recite(s) similar limitations as claim(s) 1-2 above, but in device form. Therefore, the same rationale used in regards to claim(s) 1-2 is/are incorporated herein. Furthermore, Price teaches a device to carry out the invention (fig. 12).
Claim(s) 16-17 recite(s) similar limitations as claim(s) 4-5 above, but in device form. Therefore, the same rationale used in regards to claim(s) 4-5 is/are incorporated herein. Furthermore, Price teaches a device to carry out the invention (fig. 12).
Claim(s) 19 recite(s) similar limitations as claim(s) 7 above, but in device form. Therefore, the same rationale used in regards to claim(s) 7 is/are incorporated herein. Furthermore, Price teaches a device to carry out the invention (fig. 12).
Claim(s) 20 recites similar limitations as claim(s) 1 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim(s) 1 is/are incorporated herein. Furthermore, Price teaches a computer readable medium (para. 97).

Claim(s) 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 20200035024 A1) in view of Costa (US 20180365898 A1) as applied to claim 1 above, in view of Ulbricht (US 20160259993 A1).
Regarding claim 3, see the rejection of claim 2 above. As can be seen above, Price as modified by Costa teach/es all the limitations of claim 3 except determining a pose of the image sensor and determining a scaling factor as a function of the pose.
In the same field of 3D imaging, Ulbricht teaches determining a pose of the image sensor and determining a scaling factor as a function of the pose (e.g. For each respective 3D feature of at least part of the first plurality of 3D features, wherein the respective 3D feature is captured by at least two of the plurality of images, camera poses of the at least one camera in the second coordinate system while the at least two of the plurality of images are captured are determined, and for the respective 3D feature a second coordinate in the second coordinate system is determined according to the at least two of the plurality of images and the camera poses. The method further comprises determining a similarity transformation between the first coordinates and the second coordinates of the at least part of the first plurality of 3D features, wherein the similarity transformation includes at least one translation, at least one rotation, at least one scale and/or their combinations in 3D space- para. 18). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use 3D imaging.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Price as modified by Costa with the features of pose based scaling as taught by Ulbricht. The motivation would have been to allow for accurate image correction.
Claim(s) 15 recite(s) similar limitations as claim(s) 3 above, but in device form. Therefore, the same rationale used in regards to claim(s) 3 is/are incorporated herein. Furthermore, Price teaches a device to carry out the invention (fig. 12).

Claim(s) 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 20200035024 A1) in view of Costa (US 20180365898 A1) as applied to claim 1 above, in view of Spivack (US 20190266404 A1).
Regarding claim 6, see the rejection of claim 1 above. As can be seen above, Price as modified by Costa teach/es all the limitations of claim 6 except identifying an optical machine-readable representation of data associated with the known physical article.
In the same field of AR/VR, Spivack teaches identifying an optical machine-readable representation of data associated with the known physical article (e.g. The scene analyzer 310 can further use computer vision to identify novel textures & object types Note the system can train the machine learning model using a large body of images tagged with bounding boxes for the items in the image. e.g. markers such as QR codes or barcodes, augmented reality markers, objects or textures that are identified from prior machine learning training, physical features or objects such as a brick wall, wooden table, potted plant, type of foliage, wallpapers, artworks, light fixture, stop sign or other signage, railings, ramps, stairs or steps, visible plumbing or wiring, fire extinguishers, elevators, shelves, book cases, drawers, cabinets, loading bays, containers, trash bins, desks, chairs, tables, counters, dividers, office cubicles, office equipment, factory or industrial equipment, etc.- para. 125). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use AR/VR.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Price as modified by Costa with the features of barcodes as taught by Spivack. The motivation would have been identifying objects with barcodes are extremely well known and would have been obvious to at least try.
Claim(s) 18 recite(s) similar limitations as claim(s) 6 above, but in device form. Therefore, the same rationale used in regards to claim(s) 6 is/are incorporated herein. Furthermore, Price teaches a device to carry out the invention (fig. 12).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 20200035024 A1) in view of Costa (US 20180365898 A1) as applied to claim 8 above, in view of Yalniz (US 9390315 B1).
Regarding claim 9, see the rejection of claim 8 above. As can be seen above, Price as modified by Costa teach/es all the limitations of claim 9 except 9. (Original) The method of claim 8, further comprising: sending a query for an image search based on the portion of the environmental data to which the known physical article corresponds; and receiving, in response to the query, dimension information for the known physical article or dimension information for a physical article within a similarity threshold of the known physical article.
In the same field of object identification, Yalniz teaches sending a query for an image search based on the portion of the environmental data to which the known physical article corresponds; and receiving, in response to the query, dimension information for the known physical article or dimension information for a physical article within a similarity threshold of the known physical article (e.g. A "match" can correspond to sets of feature points that are determined to correspond, in number and relative position, between an image of an object of interest, or query image, and a stored image of an object, or matching image, within a specified threshold or level of similarly, etc.- col. 2, ll. 10-35). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Price as modified by Costa with the features of similarity matching as taught by Yalniz. The motivation would have been to provide a higher level of matching confidence and which can increase the speed and lower the processing requirements of the matching (col. 8, ll. 38-40).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 20200035024 A1) in view of Costa (US 20180365898 A1) as applied to claim 1 above, in view of Havnor (US 20130169579 A1).
Regarding claim 11, see the rejection of claim 1 above. As can be seen above, Price as modified by Costa teach/es all the limitations of claim 11 except receiving a user input indicating the known dimension of the known physical article.
In the same field of object dimensions, Havnor teaches receiving a user input indicating the known dimension of the known physical article (e.g. the graphical information comprising representations of a class of objects; [0095] receive a user input; [0096] determine a numerical value from the user input; and [0097] change the displayed graphical information so as to represent one or more members of said class of physical objects as having a dimension determined by the numerical value- para. 93). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use object dimensions. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Price as modified by Costa with the features of user input as taught by Havnor. The motivation would have been to give the user manual input options to provide a more accurate dimension.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAM
Primary Examiner
Art Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613